{¶ 1} I concur with the majority's opinion affirming the trial court's decision granting appellees' motion for class certification as to Purdue and Abbott, but I respectfully dissent from the majority's opinion overruling the trial court's class certification against Dr. Smith, for the following reasons.
 {¶ 2} I believe that the trial court's decision to certify appellees' class action against Dr. Smith should be affirmed. Smith's connection with OxyContin went beyond prescribing the drug to many of his patients. Like Abbott, Smith promoted OxyContin to physicians in this state, albeit, on a smaller scale. Therefore the same questions of law and fact that will be common to members of the classes with respect to Purdue and Abbott will, likewise, exist with respect to Smith. The majority has failed to provide a sufficient reason for finding that the Civ.R. 23(B)(3) "predominance" and "superiority" standards have been met with respect to Abbott but not Dr. Smith. Therefore, I respectfully dissent.
Brogan, J., of the Second Appellate District, sitting by assignment of the Chief Justice, pursuant to Section 5(A)(3), Article IV of the Ohio Constitution.